In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Westchester County (DiBella, J.), dated July 22, 2005, which, upon a jury verdict on the issue of liability, and upon the denial of their motion pursuant to CPLR 4404 (a) to set aside the verdict as against the weight of the evidence, is in favor of the defendant and against them dismissing the complaint.
*908Ordered that the judgment is affirmed, with costs.
A jury verdict should not be set aside as against the weight of the evidence unless the jury could not have reached the verdict on any fair interpretation of the evidence (see Nicastro v Park, 113 AD2d 129, 134 [1985]; Delgado v Board of Educ. of Union Free School Dist. No. 1 of Towns of Greenburgh & Mt. Pleasant, 65 AD2d 547 [1978], affd 48 NY2d 643 [1979]). Here, the jury’s determination that the defendant homeowner was not negligent could be reached by a fair interpretation of the evidence. Miller, J.E, Ritter, Spolzino and Dillon, JJ., concur.